Case 9:11-cr-80191-WJZ Document 28 Entered on FLSD Docket 04/10/2019 Page 1 of 2

  PROB l2B                                                                           SD/FL PACTSN o. l10065
  (SD/FL 9/96)
                               UNITED STATES DISTRICT C OU RT
                                 SOUTH ERN DISTRICT O F FLO RIDA
                               CASE NO.: 9:11-80191-CR-ZLO CH
                                         9:12-80039-CR-ZLO C H -4

                     Requestfor M odifvinz the Conditionsor Term ofSupervision
                                   W ith Consentofthe O ffender
                                    fprobation Form 49.W aiverofHearineisAttached)

  N am e ofO ffender:FIELDS,Jeffrey Tracy

  N am e ofSentencing JudicialOftscer:The H onorable W illiam J.Zloch,SeniorUnited StatesD istrict
  Judge,FortLauderdale,Florida

  Date ofOriginalSentence: July 20,2012

  OriginalOffense:       Docket9:11-80191-CR-ZLO CH :Conspiracy to com m itm ailand w irefraud,in
                         violationofTitle18U.S.C.551349and23264$,aClassB felony.
                         Docket 9:12-80039-CR -ZLO CH -4: Conspiracy to com m it m ail fraud, in
                         violationofTitle18U.S.C.j1349,aClassB felony.
  OriginalSentence'
                  .      Docket9:11-80191-CR-ZLOCH :One hundred and one months(101)custody
                         oftheBureau ofPrisons,followedby five (5)yearssupervised release,$100.00
                         specialassessmentfee,and$2,212,660.09restitution,concurrentto9:12-80039-
                         CR -ZLO CH -4.The follow ing specialconditions were ordered:The defendant
                         shall1)maintain full-timeemployment;2)providecompleteaccesstoGnancial
                         information'
                                    ,3)nonew debt;4)permissiblesearchofhispersonorproperty;5)
                         noemploymentinarelatedtimeshareorresalecompany;6)obtainpriorcourt
                         approvalfor self-employment; and 7) participate in an approved treatment
                         program fordrug and/oralcoholabuse.

  Type ofSupervision: Supervised Release        Date Supervision Com m enced: February 19,2019

                                    PETITION IN G TH E CO UR T

         To extend the term ofsupervision for            years,foratotalterm of                  years.
  Z      To m odify the conditionsofsupervision asfollows:

         The defendantshallpay restitution atthe rateof$150.00permonth,untilsuch time
         asthe courtmay alterthatpaymentschedule in the interestofjustice.The U.S.
         Probation Office and U .S.Attorney'sOffice shallm onitorthe paymentofrestitution
         and reportto the coul'tany m aterialchange in the defendant'sability to pay.
Case 9:11-cr-80191-WJZ Document 28 Entered on FLSD Docket 04/10/2019 Page 2 of 2

  PROB 12B                                                                         SD/FL PACTS No. 110065
  (SD/FL 9/96)
                                                CAU SE
        Violation of M andatoa Condition,by failing to satisfy the court-ordered restitution.On
        July 20,2012,restitution in theam ountof$2,212,660.09 wasordered by the Courtand the
        defendanthasfailed to satisfy thisfinancialobligation asordered.
R EC O M M ENDATIO N :
        On February l9, 2019, the defendant com m enced his term of supervised release in the
 Southern D istrictof Florida.A s a condition ofhis supervision,the defendantwasordered to m ake
 restitution in thesum of$2,212,660.09.
         A financialinvestigation wasconducted to determ inew hatam ountthe defendantcould afford
 to pay monthly.The defendantreported the household incom e and expenseson a m onthly basis.The
 inform ation w as com pared to the docum entation provided by the defendant,and the expensesw ere
 adjustedaccordingly.A review ofhisfinancialobligationsrevealedthedefendantmakesamonthly
 netincom eof$2,699.00andhas$2,500.00inallowableexpenses,with$199.00 indisposableincome.
 Basedontheinformation,itwasdeterm ined thatthedefendantwillbeabletopay $150.00permonth
 tow ard restitution in this case.
         The defendant was presented with this inform ation and concurred w ith our assessm ent;
 consequently,he voluntarily signed the enclosed Waiver of Hearing to Modfy Conditions of
 SupervisedRelease,thusestablishing restitutionat$150.00permonth forthiscase,commencingthis
 m onth,and every m onth thereafter.


                                                    Respectfully subm itted,

                                                       -
                                                                          KevinJ.Leonard
                                              by:                         2019.
                                                                              04.0211:
                                                                                     23:
                                                                                       02-04.
                                                                                            00'
                                                    K evin Leonard
                                                    U nited StatesProbation Officer
                                                    Office:(561)804-6880
                                                    Cellular'
                                                            . (305)812-7662                   mtîk
                                                                                                 rxxu
                                                    D ate: A pril2,2019
                                                                                                  cosi
                                                                                                     8n

  THE COURT ORDERS:

  ED     N o A ction
         The M odification ofConditionsasN oted Above
  EEI    SubmitaRequestforE1W arrantorEE!Summons


                                                                      /
                                                           Sign ture fJudicialOfficer


                                                                *         *.
                                                                     Date
